Citation Nr: 0941635	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to 
April 1979 and from December 1990 to July 1991.  There is 
evidence of additional time in the United States Army Reserve 
(USAR).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

This appeal was previously before the Board in May 2006, when 
it was remanded for further development.  As will be seen, 
the requested development was completed to the extent 
possible, and the appeal has been returned to the Board for 
further review.  

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was also before the Board in 
May 2006.  Service connection for this disability was 
established in an October 2008 rating decision.  This is 
considered a full grant of the benefits sought on appeal, and 
this matter is no longer before the Board.  

The May 2006 remand further noted that the Veteran had 
submitted a notice of disagreement with the issue of 
entitlement to a higher initial evaluation for tinea cruris.  
The RO was directed to provide the Veteran with a statement 
of the case, and to return this issue to the Board if the 
Veteran submitted a timely substantive appeal.  

The record indicates that the Veteran was provided a 
statement of the case for the issue of entitlement to a 
higher initial rating for tinea cruris on October 6, 2008.  
This was accompanied by a cover letter that explained to him 
that he had 60 days to complete his appeal by submitting a 
substantive appeal or his case would be closed.  The Veteran 
did not submit a substantive appeal until January 23, 2009.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2009).  The substantive appeal must be submitted 
within one year of notice of the decision on appeal or within 
60 days of the mailing of the statement of the case, 
whichever is later.  38 C.F.R. § 20.302(b) (2009).  

In this case, it is clear that the Veteran did not submit a 
timely appeal of his claim for a higher initial evaluation 
for his tinea cruris.  The RO notified him of this in a 
February 2009 letter, and also notified him that he had the 
right to appeal the matter of the timeliness of his appeal.  
The Veteran has not done so, and the claim for a higher 
evaluation for tinea cruris has not been certified to the 
Board.  Therefore, this issue is not on appeal to the Board, 
and the only issue currently for consideration is the one 
listed on the first page of this decision.  

The Veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in December 2005.  A 
transcript of this hearing is in the claims folder.  


FINDINGS OF FACT

1.  The Veteran's testimony and statements, supported by lay 
statements and histories contained in the medical record, 
indicate that hypertension began while the Veteran was on 
duty with his reserve unit in 1984, which was approximately 
five years after his discharge from his initial period of 
active service; there is no evidence to show and the Veteran 
does not contend and the evidence does not show that he was 
on Active Duty for Training (ACDUTRA) at this time.  It is 
not clear chronic hypertension was present from this time.

2.  Any hypertension that may have preexisted the Veteran's 
entry into his second period of active service did not 
increase in severity during this period of active service.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service or active duty for training, nor may it be presumed 
to have been incurred due to active service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notification 
prior to the initial adjudication by letters dated in March 
2002 and June 2003.  These letters each told the Veteran what 
evidence was needed to substantiate the claim for service 
connection for hypertension.  The Veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  These letters met the notice 
requirements of Pelegrini.  

In regards to the notice required by Dingess, Veteran status 
has been established and is not at issue.  The March 2002 and 
June 2003 letters provided notice of the need for evidence of 
a current disability as well as a relationship between that 
disability and active service.  

The Veteran did not receive notification regarding disability 
evaluations and effective dates until a June 2006 letter.  As 
this portion of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that it must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
August 2009 after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  Therefore, the Board 
finds that the duty to notify the Veteran has been met.  

The Board further finds that the duty to assist has also been 
met.  All available VA and private treatment records 
identified by the Veteran have been obtained.  The Veteran 
has provided his testimony at a hearing.  He has also 
submitted lay statements in support of his claim.  

The Board notes that almost none of the Veteran's service 
treatment records are contained in the claims folder.  The 
May 2006 remand directed that all of the Veteran's reserve 
units be contacted in order to obtain these records.  Other 
sources were also suggested, and it appears that each of them 
was contacted.  Unfortunately, no additional service 
treatment records have been obtained.  The missing records 
include most of the 1984 records from Womack Army Hospital. 

Similarly, requests for additional personnel records to 
verify any periods of Active Duty for Training (ACDUTRA) or 
Inactive Duty for Training were also made to all relevant 
sources.  Although additional personnel records were 
received, none of these contain verification for any periods 
of ACDUTRA or Inactive Duty for Training that the Veteran may 
have had.  

In August 2009, the RO made a formal finding on the 
unavailability of the Veteran's service records.  This 
document describes 30 distinct requests and replies in 
regards to the Veteran's service records dating from December 
2001 to August 2009.  This finding determined that all 
efforts to obtain the needed information have been exhausted 
and that further attempts would be futile.  The Board notes 
that the May 2006 remand instructions have been followed, and 
agrees with the August 2009 finding that the records are 
unavailable.  

Although the Veteran has been provided with a VA examination 
of his hypertension, the examiner did not offer an opinion as 
to the etiology of this disability.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

However, the Board finds that it is not necessary to provide 
an additional examination to obtain an opinion in this case.  
The Veteran contends that his hypertension began in 1984, 
which was not during a period of active duty or apparently 
active duty for training.  The examination that was provided 
also states that the hypertension began in 1984.  Therefore, 
even the low threshold for finding a possible link between 
his hypertension and service has not been met.  The Board 
concludes that the duty to assist the Veteran has been met to 
the extent that is possible, and will proceed with 
consideration of his claim.  

Service Connection

The Veteran contends that he has developed hypertension as a 
result of service.  He states that this disability first 
manifested while he was in the field with his reserve unit in 
1984, when he fainted and was hospitalized at Womack Army 
Hospital.  He argues that this was the initial manifestation 
of his current disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If cardio-vascular disease to include hypertension becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

As already noted, many of the most relevant of the Veteran's 
service treatment and personnel records are missing.  The VA 
has a heightened duty to assist the Veteran when records are 
missing and presumed to have been destroyed.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The only available service treatment records are the 
Veteran's September 1978 enlistment examination, as well as a 
medical history obtained at that time.  These were negative 
for any indication of high blood pressure or a diagnosis of 
hypertension.  

The post service medical records include a copy of an 
Emergency Care and Treatment record which shows that the 
Veteran was seen with the chief complaint of "dizziness x 3 
days (ticks)".  The date of treatment was in June, but the 
year is illegible.  However, the Veteran was reportedly 23 
years old, which, based on his birth date of September 1960, 
would make the year 1984.  These records, while obviously 
incomplete, do not contain a blood pressure reading or a 
diagnosis of hypertension.  

An August 1995 VA Persian Gulf examination includes an 
impression of elevated blood pressure with a history of 
hypertension, untreated.  

Private medical records from Rifton Internal Medicine dated 
from 1998 to 2003 show that the Veteran was receiving 
treatment for hypertension.  These records do not contain an 
opinion as to the etiology of this disability.  

VA treatment records dated from 1999 to 2003 also show that 
the Veteran was receiving treatment for hypertension, and 
that it was controlled with medication.  November 2003 
records include an assessment of hypertension dating from 
1991.  These records do not include an opinion as to the 
etiology of this disability.  

The Veteran was afforded a VA fee basis examination from QTC 
Medical Services in April 2004.  He was noted to have a 
history of hypertension, which had existed since 1984.  The 
Veteran had been on his current medication since 1998 and the 
response had been good.  Following the examination, the 
diagnosis was hypertension.  

The Veteran has submitted three letters dated in March 2005 
and April 2005 containing lay statements in support of his 
claim.  These letters all state that the Veteran became ill 
while standing duty with them one night and that they were 
ordered to take him to Womack Army Hospital.  The authors 
each state that they were told the Veteran needed to be 
admitted to the hospital because his blood pressure was high.  

At the December 2005 hearing, the Veteran testified that 
while in the military, he experienced problems with 
hypertension that caused him to be hospitalized for 
approximately three days.  He states that he became very 
dizzy and was taken to the hospital by some other soldiers, 
where he was told he had very high blood pressure.  After 
discharge from the hospital, he continued to receive 
outpatient treatment to include medication.  Following this 
episode, the Veteran said that he did not experience any 
further problems due to his hypertension while in service, 
and he stopped taking the medication because of the side 
effects.  In 1990 or 1991, the Veteran again experienced 
headaches and dizziness, and was told by a VA facility that 
he needed to treat his high blood pressure.  He began to take 
medication in 1995, but his private doctor switched him to 
his current medications around 1998.  See Transcript.  

VA treatment records from January 2008 note that the Veteran 
has a diagnosis of hypertension dating from 1984.  

The Board finds that entitlement to service connection for 
hypertension is not warranted.  The Veteran's testimony, the 
history he has provided on examinations, and the lay 
statements received in support of his claim all contend that 
the Veteran's hypertension began following an episode of 
dizziness in 1984.  The only available contemporaneous 
medical record confirms that the Veteran was treated for 
dizziness in 1984, although this appears to have been 
attributed to ticks and the record does not mention blood 
pressure or hypertension.  Still, the Board finds the 
Veteran's testimony pertaining to his initial episode of high 
blood pressure to be credible, and it is supported by the lay 
statements.  Unfortunately, there is no evidence that the 
veteran was on either active duty or ACDUTRA at any time in 
1984.  Moreover, it is noted that a single episode of 
elevated blood pressure does not demonstrate hypertension.  
Other history dates the hypertension from a later date.

Under the applicable laws and regulations, service connection 
may be granted for injury or disease incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for injury or 
disease incurred during ACDUTRA.  38 U.S.C.A. § 101(24).  
However, service connection may not be awarded for a disease 
discovered on inactive duty.  38 U.S.C.A. § 101(24).  The 
Board observes that hypertension is a disease and not an 
injury. 

In this case, the Veteran's two periods of active duty were 
either well before or well after 1984.  Moreover, there is no 
evidence to show that he was on ACDUTRA in 1984.  He has not 
testified that he was on ACDUTRA, and none of the lay 
statements make reference to ACDUTRA.  There is no evidence 
that he can be found that he was on ACDUTRA.  Although the 
lay statements note that the Veteran was on duty at the time 
of his illness, unless there is evidence to show that the 
Veteran was on active duty or ACDUTRA at the time of his 1984 
episode, the disease of hypertension is not eligible for 
service connection.  Without such a showing the preponderance 
of the evidence is against the Veteran, and his claim may not 
be allowed.  

In reaching this decision, the Board notes that the Veteran 
and the friends who provided the statements in support of his 
claim are each layman, and as such are not qualified to 
conclude that an episode of high blood pressure developed 
into chronic hypertension at that time.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  But even if the diagnosis 
of hypertension was accurate in 1984, this does not provide a 
basis for service connection for hypertension without the 
requisite active service or ACDUTRA.  

In reaching this decision, the Board has considered the 
possibility that the hypertension that began in 1984 may have 
been aggravated during the Veteran's second period of active 
service from December 1990 to July 1991.  However, the 
Veteran does not contend that this is the case.  Moreover, 
there is no evidence to show that any hypertension that 
existed upon entry to service in December 1990 increased in 
severity.  The Veteran did not testify that he was treated 
for hypertension during this period of service.  Instead, he 
noted that any treatment he received during this period was 
at a VA facility.  He also testified that his hypertension 
did not become severe enough so that he needed to use 
medication again until 1995, which is approximately four 
years after discharge from the second period of service.  
This would indicate that any preexisting hypertension was not 
severe enough to require medication before service and did 
not increase in severity to such an extent that medication 
was required until many years after discharge from service.  
Therefore, the preponderance of the evidence is against a 
finding of aggravation of any preexisting hypertension during 
the second period of service from December 1990 to July 1991, 
and service connection is not warranted.  


ORDER

Entitlement to service connection for hypertension is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


